Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is issued in response to Pre-Appeal filed 3/22/2022.
Claims 1-7 were argued. No Claims were added and none were canceled.
	Claims 1-5 are rejected. Claims 6-7 are allowed.

	Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to Claim 1, the applied art fail to disclose “first partition containing a join condition column for joining said small table with said large table, and at least one additional partition containing additional join condition columns for joining small table with said large table”.
Examiner disagrees. Zarom in the combination of Sinclair in view of Zarom disclose Para. 0076, partition table which corresponds to first partition, and the join algorithm corresponds to additional condition corresponds to first partition containing a join condition column for joining small table as described in Para. 0088, and Para. 0097, wherein the join condition corresponds to additional join condition additional partition containing additional join condition columns for joining small table with said large table”.
in additional to the cited portion Para. 0013, and Para. 0083, wherein the partitioning of the table based on the value of the column, and since the specification of the instant application fail to provide any specific support to the argued limitations, the claimed limitation was given the broadest reasonable interpretation in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair US Patent No. 7080072 issued July 18, 2006 in view of Zarom et al. (Zarom hereinafter) US Patent Application Publication No. 20040172400 filed Jan. 20, 2004 and published Sep. 2, 2004.

Regarding Claim 1, Sinclair discloses a computer processor memory including a hash table (Col. 1, lines 17-23, Sinclair). Sinclair disclose the hash table. However, Sinclair doesn’t explicitly disclose for use in joining a small table and large table in a relational database system said hash table. On the other hand, Zarom disclose joining a small table and large table in a relational database system as shown in Para. 0103, wherein the smaller of the two tables corresponds to the small table. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sinclair, with the teachings of Zarom, to join rows from two independent rows as shown in Para. 0104. Modification would have been obvious to one of ordinary skill in the art because in the event of a merging data from the small table in the large table. Motivation to do so would be to join the small subset of data being joined if the join condition is efficient to access the second table as shown in Para. 0097, comprising:
a first partition containing a join condition column for joining said small table with said large table with said large table and at least one additional partition containing additional join condition columns for joining said small table with said large table (Para. 0072, wherein the partition is preferably placed between data transport corresponds to additional join condition as further described in Para. 0076, Zarom). 
an array of hash values, said array of hash values providing an index into said first and additional partitions (Para. 0079, Zarom). 
Regarding Claim 2, Sinclair in view of Zarom discloses a computer processor memory including a hash table for use in joining a small table and large table in a relational database system wherein: 
said first join condition column has a fixed length and provides best selectivity for use in joining said small table with said large table (Col. 6, lines 10-25, Sinclair).
Regarding Claim 3, Sinclair in view of Zarom discloses a computer processor memory including a hash table for use in joining a small table and large table in a relational database system wherein said at least one additional partition includes:
a second partition including fixed length join condition columns (Col. 4, lines 4-5, Sinclair); and
a third partition including variable length join condition columns (Col. 4, lines 5-8, Sinclair).
	Regarding Claim 4, Sinclair in view of Zarom discloses a computer processor memory including a hash table for use in joining a small table and large table in a relational database system wherein:
said partitions are arranged in an array and organized into a plurality of bucket rows, each one of bucket row corresponding to one of said hash values (Col. 3, lines 18-30, Sinclair).
Regarding Claims 5, and 7, Sinclair in view of Zarom discloses a computer processor memory including a hash table for use in joining a small table and large table in a relational database system further comprising: 
a probe bitmap indexed to said hash values for use indicating the presence of data in said hash table associated with said hash values (Para. 0078, Zarom). 

Allowable Subject Matter
Claims 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6, is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, the applied art along with other considered art fail to disclose a computer processor memory including a hash table for use in joining a small table and large table in a distributed relational database, said hash table comprising: an array of hash values; a cache segment array comprising data from said small table organized into partitions and bucket rows; said partitions including: a first partition including join condition columns which provide best selectivity for joining said small table and said large table; a second partition including additional fixed length join condition columns for joining said small table and said large table; and a third partition including columns from projection and remaining columns in the join condition; and each one of said bucket rows including data from said partitions corresponding to one of said hash values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erdogan et al. 20150234895 related to apparatus and method for processing distributed relational algebra operators in a distributed database.
 Sukhwani et al. 20130318067 related to hardware accelerated relational joins.
Sinclair et al. 20090037365 related to product join dynamic partition elimination for multilevel partitioning 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 17, 2022